Citation Nr: 0601141	
Decision Date: 01/13/06    Archive Date: 01/19/06

DOCKET NO.  00-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for a left ankle 
disability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision issued by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO) which increased the evaluation of the 
left ankle disability from 20 to 30 percent and confirmed a 
10 percent evaluation for residuals of a nasal fracture.  

In his substantive appeal (Form 9) received in September 
2000, the veteran requested a hearing before a Veterans Law 
Judge sitting at the RO (Travel Board hearing).  A Travel 
Board hearing was scheduled for June 23, 2003, however, a 
letter from the veteran's wife, received in June 2003 
indicated that the veteran had been diagnosed with 
Alzheimer's disease and would not be able to travel to the RO 
for the hearing.  A June 2003 report of contact indicated 
that the veteran was called to confirm his desire to cancel 
the hearing and indicates that the veteran was incoherent.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.

In October 2003 the Board remanded the case for further 
development.  That development has been completed and the 
case is again before the Board for further appellate review.  


FINDINGS OF FACT

1.  The left ankle disability is manifested by pain 2 to 3 
times a week, limitation of dorsiflexion to less than 5 
degrees and plantar flexion to 20 degrees, and degenerative 
changes.  

2.  The veteran has effective function of the left foot other 
than that which would be equally well served by an amputation 
at the ankle.  

2.  The residuals of the nasal fracture are manifested by an 
extreme anterior septal deviation to the left with no 
swelling, tenderness, or postnasal drip.  

  
CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a left ankle disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a nasal fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  


A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A February 2004 VCAA letter from the Appeals Management 
Center (AMC) specifically informed the veteran of what 
information and evidence would be required to grant the 
increased evaluations he was seeking.  The statement of the 
case and the Board's remand also discussed criteria for 
higher evaluations and thereby put him on notice of the 
evidence needed to substantiate the claim.

The May 2001 and February 2004 VCAA letters satisfied the 
second and third elements of the duty to notify by advising 
the veteran of the types of evidence he was responsible for 
obtaining and of the types of evidence VA would undertake to 
obtain.  Specifically, these letters explained that VA would 
help the veteran get such things as medical records or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the February 
2004 VCAA letter asked the veteran to "provide us [VA] with 
any evidence or information you may have pertaining to your 
appeal."  This request served to advise the veteran that he 
should submit any evidence in his possession pertinent to his 
claims.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 119-120.  Some of the notice in this case was 
provided after the initial AOJ decision.  The Court has held 
that such delayed notice is generally not prejudicial to a 
claimant.  Short Bear v. Nicholson, 19 Vet. App. 341 (2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

There has been no showing of prejudice from the delayed 
notice in this case.  The veteran had the opportunity to 
provide evidence or information to the RO after the notice 
was provided, and before his claim reached the Board.  Thus, 
the veteran has received all required notice.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled, 
as VA has secured the veteran's service medical records and 
VA outpatient treatment records and associated them with the 
claims file.  The veteran has not identified other medical 
records pertinent to his appeal.  The veteran has also been 
afforded VA examinations in June 1999, May 2000, and July 
2002 and obtained a medical opinion in April 2005.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and has obtained and developed all the evidence 
necessary for equitable disposition of the matters on appeal.  
The appeal is thus ready to be considered on the merits.


II.  Factual Background

The veteran's service medical records indicate that he 
suffered a fractured nose and a fractured left ankle in 1952.  
In July 1996 service connection was granted for residuals of 
a left ankle fracture with an evaluation of 20 percent.  In 
December 1996 service connection was granted for residuals of 
a broken nose with an evaluation of 0 percent.  In June 1997 
the RO increased the broken nose evaluation to 10 percent.  
In February 1998 the RO increased the left ankle disability 
evaluation to 20 percent.  

In April 1999 the veteran filed a claim for increased 
evaluations of his left ankle and his broken nose.  He was 
afforded a VA examination in June 1999.  The veteran reported 
that he had fractured his left ankle during a parachute jump 
in service and had suffered from progressive degenerative 
change and increasing pain since that time, and that he 
currently used an ankle brace and cane for ambulation.  
Physical examination revealed almost complete ankylosis of 
the left tibial talar joint with only some motion between 0 
and 5 degrees.  The examiner noted that the veteran was 
ankylosed in essentially neutral, with tenderness throughout 
the joint and swelling.  

X-rays indicated residual hardware still in the ankle joint 
with severe degeneration of the tibial talar joint with 
nearly complete obliteration of the joint space.  The 
diagnosis was severe degenerative joint disease of the left 
ankle which is post-traumatic in nature and related to his 
previous injury.  

Regarding residuals of his nasal fracture, the veteran 
reported that he had fractured his nose in service and had 
experienced continuous difficulty breathing out of his nose 
since that time until he underwent a septorhinoplasty four 
years earlier, after which his nasal obstructive symptoms 
resolved.  The veteran reported a constant runny nose, most 
troubling while sleeping.  

Physical examination of the nose indicated no gross external 
deformity.  The veteran had bilateral septal spurs and was 70 
percent obstructed on the left side and 40 percent obstructed 
on the right.  Nasal bone X-rays indicated no significant 
abnormalities.  The diagnosis was probable vasomotor rhinitis 
and healed nasal fracture per history.  

VA outpatient treatment records from January 1998 to May 2000 
mentioned the history of the veteran's left ankle fracture 
and noted the use of a brace and also indicated complaints of 
and treatment for rhinitis and rhinorrhea and diagnoses of 
vasomotor rhinitis.  The veteran also reported that holes had 
been made in his nose by an ears, nose, and throat 
specialist.   

In May 2000 the veteran was afforded another VA examination 
of his nose.  The veteran complained of having to continually 
blow his nose and denied a history of allergies to 
environmental factors.  X-rays of the nasal bones and 
paranasal sinuses were normal.  Physical examination 
indicated no external deformities.  The nasal septum was 
slightly deviated to the left.  Mucous membranes were pink 
and moist and there were no lesions or evidence of post nasal 
drip.  The diagnosis was a normal nose examination with 
slight septal deviation to the left, normal study of the 
nasal bones and sinuses, no evidence of residual effects 
secondary to a fractured nose, and no physical evidence of 
holes being made in his nose.  

A July 2000 VA treatment report indicates complaints of left 
ankle pain, and the diagnosis given was degenerative joint 
disease.  A September 2000 report indicates complaints of 
persistent rhinorrhea and nasal congestion.  Physical 
examination indicated extremely narrow nasal passages.  The 
impression was that the nasal mucosa were very reactive 
(vasomotor not allergy) and the physician informed the 
veteran that surgery was not an option but that his symptoms 
were chronic and unlikely to improve.  

Another VA examination of the left ankle occurred in July 
2002.  The veteran reported pain with prolonged walking or 
standing and stated that he needed a cane to walk, and 
required crutches during painful flares.  He reported that he 
also wore a supportive steel boot for walking.  He added that 
his left ankle pain was not constant, but occurred 2 to 3 
times per week.  Physical examination revealed dorsiflexion 
to less than 5 degrees and plantar flexion to 20 degrees.  
Protrusion of the lateral aspect of the ankle and scars 
consistent with prior surgeries were noted.  The examiner 
reported degenerative changes indicated by X-ray.  His final 
impression was fracture of the left ankle in the 1950s with 
limited range of motion.  

VA examination of the nose also occurred in July 2002.  The 
veteran complained of interference with breathing and chronic 
postnasal drip.  The veteran's wife reported that he saw his 
physician 2 or 3 times a year with problems relating to his 
nasal cavity and difficulties breathing and recurrent 
sinusitis.  Physical examination revealed an extreme anterior 
septal deviation to the left with definite obstruction of the 
left nasal cavity.  There was no swelling, tenderness, or 
excessive postnasal drip.  The oral cavity was normal and 
neck and ear examinations were unremarkable.  The diagnosis 
was anterior septal deviation to the left with obstruction.  

In October 2003 the Board remanded the case to obtain 
outpatient treatment records and an opinion regarding 
effective function of the left foot.  VA outpatient treatment 
records from October 1999 to September 2003 were associated 
with the claims file.  A January 2001 physical therapy 
consult note indicates complaints of pain in the left ankle 
and difficulty walking.  The veteran was scheduled for 
biweekly physical therapy for 4 to 6 weeks.  In March 2001 
the veteran was seen with complaints of holes in his throat, 
rhinorrhea, and a large gland in his neck.  The veteran's 
physician essentially repeated what he had stated in 
September 2000 and recommended that the veteran obtain a 
second opinion.  

In April 2005 a VA examiner reviewed the claims file and gave 
an opinion that the veteran demonstrated some function of the 
foot, more than would be equally served by an amputation 
stump at the ankle.  The VA examiner added that she would not 
recommend amputation as an improvement in function.  

III.  Legal Analysis

Left Ankle Disability

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Normal range of motion in the ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.   

The veteran's left ankle disability is currently evaluated as 
30 percent disabling under Diagnostic Code 5270.  That rating 
is provided for ankylosis of the ankle in plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.  A maximum evaluation of 40 percent is provided under 
this Diagnostic Code for ankylosis in plantar flexion at more 
than 40 degrees or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion, or eversion deformity.  

Physical examinations show that the veteran actually retains 
some motion in the left ankle, and that it is not fixed at 
the angles required for a 40 percent rating under Diagnostic 
Code 5270.

A 40 percent evaluation is also provided where there is loss 
of use of a foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).  The most recent VA examinations and treatment 
records show that the veteran retains that ability to use the 
foot.

For purposes of special monthly compensation, loss of use of 
a foot exists when no effective function remains other than 
that which would be equally well served by an amputation 
stump at the site of election below the knee with use of 
suitable prosthetic appliance.  Shortening of the lower 
extremity by 31/2 inches or more, or complete paralysis of the 
external popliteal nerve with consequent foot drop is also 
treated as loss of use of the foot.  38 C.F.R. § 4.63 (2005).

The April 2005 opinion is against a conclusion that the 
veteran has loss of use of the foot.  There have been no 
reports of leg shortening or involvement of the popliteal 
nerve.  Examinations have demonstrated that the veteran does 
not have foot drop.  Accordingly, the evidence is against a 
finding that the veteran has loss of use of the foot.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
However, these provisions are not for consideration where, as 
in this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997)..

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran's left ankle disability has not required frequent 
periods of hospitalization since service.  The veteran has 
indicated that he is not currently employed, thus, there is 
no showing of marked interference with current employment.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of the left ankle disability, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2005).  

B.  Residuals of a Nasal Fracture

Residuals of the nasal fracture are currently evaluated as 10 
percent disabling under Diagnostic Code 6502, rating 
deviation of the nasal septum.  38 C.F.R. § 4.97, Diagnostic 
Code 6502.  This is the maximum evaluation available under 
Diagnostic Code 6502.  

A higher evaluation is available under Diagnostic Code 6504, 
rating loss of part of the nose or scars, however, the 
veteran has not been found to have any loss of part of his 
nose or scarring, thus, an increased evaluation under this 
Diagnostic Code is not warranted.  38 C.F.R. § 4.97, 
Diagnostic Code 6504.  

Higher evaluations are also available under Diagnostic Codes 
6510-6514, rating sinusitis.  A higher evaluation of 30 
percent is also available under Diagnostic Code 6522 for 
allergic or vasomotor rhinitis with polyps.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  Because service connection has 
not been established for these conditions, it would not be 
appropriate to evaluate the nasal fracture on the basis of 
sinusitis or rhinitis.  See 38 C.F.R. § 4.14 (2005) (the use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service connected 
evaluation is to be avoided).

Residuals of the nasal fracture have not required frequent 
periods of hospitalization since service.  The veteran has 
indicated that he is not currently employed, thus, there is 
no showing of marked interference with employment.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

As the preponderance of the evidence is against the claim for 
an increased evaluation of residuals of a nasal fracture, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990).  


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
left ankle disability is denied.  

Entitlement to an evaluation in excess of 10 percent for 
residuals of a nasal fracture is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


